Citation Nr: 0817282	
Decision Date: 05/27/08    Archive Date: 06/09/08

DOCKET NO.  05-14 143A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for burns to the face.

4.  Entitlement to service connection for burns to the hands.

5.  Entitlement to service connection for a left knee 
condition.

6.  Entitlement to service connection for a low back 
condition.

7.  Entitlement to service connection for a neck condition.

8.  Entitlement to service connection for headaches.




REPRESENTATION

The veteran represented by:  The American Legion


ATTORNEY FOR THE BOARD

S. A. Mishalanie, Counsel


INTRODUCTION

The veteran served on active duty in the military from 
February 1964 to January 1967.

This appeal to the Board of Veterans' Appeals (Board) arose 
from December 1999 and February 2005 decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.  The Roanoke, Virginia RO now has 
jurisdiction.  

In December 1999, the RO denied the veteran's claims for 
service connection for left knee, low back, neck, and 
headache conditions.  In November 2000, he submitted a notice 
of disagreement (VA Form 21-4138).  The RO has not issued a 
statement of the case (SOC) and he has not been given an 
opportunity to perfect an appeal to the Board on these 
additional issues.  Manlincon v. West, 12 Vet. App. 238 
(1999).  Therefore, a remand is required.

In June 2003, the veteran filed original claims for service 
connection for hearing loss, tinnitus, and burns to the face 
and hands.  In a September 2003 rating decision, the RO 
denied these claims.  In January and May 2004, before the 
appeal period for the September 2003 decision had expired, he 
submitted new and material information and evidence relevant 
to these claims.  Therefore, this evidence is considered as 
having been filed in connection with the original claim.  38 
C.F.R. 
§ 3.156(b) (2007).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The claims folder shows that the veteran has been receiving 
benefits from the Social Security Administration (SSA) since 
October 1999.  VA has a duty to obtain records pertaining to 
these benefits in connection with the issues currently on 
appeal.  38 U.S.C.A. §  5103A (West 2002); Tetro v. Gober, 14 
Vet. App. 100, 108-09 (2000); Murincsak v. Derwinski, 2 Vet. 
App. 363, 372 (1992).  

The veteran alleges that he was involved in a boiler 
explosion in October or November 1964 while on temporary duty 
at Hohenfels Army Airfield.  In a September 2003 statement, 
he reported that he has had problems with his hearing since 
the explosion and that it was getting worse.  He also said 
that he had sensitivity in his face and hands from the burned 
areas, which caused discomfort.  

The veteran said that he spent 5 to 7 days at a hospital on 
the Army base in Hohenfels, Germany.  Unfortunately, the 
treatment records from the clinic at Hohenfels are 
unavailable (see May 2007 Formal Finding on the 
Unavailability of Records).  When a veteran's service 
treatment records are unavailable, through no fault of his, 
VA's duty to assist, duty to provide reasons and bases for 
its findings and conclusions, and to consider carefully the 
benefit-of-the-doubt rule is heightened.  Milostan v. Brown, 
4 Vet. App. 250, 252 (1993) (citing Moore v. Derwinski, 
1 Vet. App. 401, 406 (1991) and O'Hare v. Derwinski, 1 Vet. 
App. 365, 367 (1991)).  

Furthermore, under the VCAA, VA is obliged to provide an 
examination when the record contains competent evidence that 
the claimant has a current disability or signs and symptoms 
of a current disability, the record indicates that the 
disability or signs and symptoms of disability may be 
associated with active service; and the record does not 
contain sufficient information to make a decision on the 
claim.  
38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 
Vet. App. 79 (2006).  The evidence of a link between current 
disability and service must be competent.  Wells v. Principi, 
326 F.3d 1381 (Fed. Cir. 2003).  

The veteran's reports of a continuity of symptomatology can 
satisfy the requirement for evidence that the claimed 
disability may be related to service.  McLendon v. Nicholson, 
20 Vet. App. 79, 83 (2006).  The threshold for finding a link 
between current disability and service is low.  Locklear v. 
Nicholson, 20 Vet. App. 410 (2006); McLendon v. Nicholson, at 
83.

The veteran is competent to report on the in-service 
explosion and observable symptomatology such as hearing loss, 
tinnitus, and burns.  He is also competent to report that 
these symptoms have continued since service.  These 
statements are sufficient indication that he might have 
current disabilities related to his military service.  A 
medical examination and opinion are needed, however, to make 
this determination.  

As for the claims for service connection for left knee, low 
back, neck, and headache conditions, as mentioned, the 
veteran expressed his disagreement with the RO's December 
1999 decision in an NOD filed in November 2000.  The RO, 
however, has not provided him an SOC in response to this NOD.  
In this type of situation, the Board must remand this claim 
to the RO, rather than merely referring them.  Manlincon, 12 
Vet. App. at 238; Godfrey v. Brown, 7 Vet. App. 398, 408-410 
(1995).

Accordingly, the case is REMANDED for the following action:

1.  Contact the SSA and obtain a copy of 
that agency's decision concerning the 
veteran's claim for disability benefits, 
including any medical records used to make 
the decision.  


2.  Schedule the veteran for a VA 
examination, including audiometric 
testing, to determine whether he has 
current hearing loss and tinnitus.  The 
examiner should express an opinion as to 
whether any current hearing loss or 
tinnitus is at least as likely as not 
(meaning 50 percent probability or 
greater) related to military service, 
including in-service noise exposure.  The 
examiner should review the claims folder 
and provide a rationale for the opinion.

The examiner is advised, however, that the 
veteran is competent to report in-service 
symptoms or injuries, a continuity of 
symptomatology since service, and current 
symptoms.  

3.  Schedule the veteran for a VA 
examination to determine whether he has any 
current residuals from the burn injuries to 
his face and hands reportedly incurred in 
October or November 1964.  If he is found 
to have current disabilities of his face 
and hands, the examiner should express an 
opinion as to whether the conditions are at 
least as likely as not (meaning 50 percent 
probability or greater) related to military 
service.  The examiner should review the 
claims folder and provide a rationale for 
the opinion.

The examiner is advised, however, that the 
veteran is competent to report in-service 
symptoms or injuries, a continuity of 
symptomatology since service, and current 
symptoms.  

4.  Send the veteran an SOC concerning the 
claims for service connection for left 
knee, low back, neck and headache 
conditions.  Only if a timely appeal is 
perfected as to these issues, should they 
be certified to the Board for further 
consideration.

5.  If the claims for service connection 
for hearing loss, tinnitus, and burns to 
the face and hands are not fully granted, 
issue a supplemental statement of the case, 
before returning the case to the Board, if 
otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2007).


______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals






